DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 10   have been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Camacho et al. (US 9,331,003) (“Camacho”).
With regard to claim 1, figure 15B of Camacho discloses a semiconductor device package, comprising: a conductive base 1506 having a top surface (top of die paddle 1506), a bottom surface (bottom of die paddle 1506 where die paddle 1506 meets the external connectors 206) opposite to the top surface (top of die paddle 1506), and a lateral surface (side surface of 1506) extended between the top surface (top of 1506) of the conductive base 1506 and the bottom surface (bottom of 1056 where 1506 meets 206) of the conductive base 1506, wherein the lateral surface (side surface of 1506) of the conductive base 1506 includes a first portion (side surface of die paddle 1506 in contact with encapsulation 104) adjacent to the top surface (top of 1506) of the first conductive base 1506 and a second portion (side surface of 1506 in contact with pre-molded material 802) adjacent to the bottom surface (bottom of 1506 in contact with 206) of the conductive base 1506; a first insulation layer 104, covering the first portion (side of 1506 in contact with 104) of the lateral surface of the conductive base 1506; and a second insulation layer 802, covering the second portion (side of 1506 in contact with 802) of the lateral surface of the conductive base 1506, wherein the second insulation layer 802 is exposed from the first insulation layer 104.  
With regard to claim 12, figure 15B of Camacho discloses comprising an interface (portion of 1506 where 104 meets 802) between the first portion (side of 1506 contacting 104) and the second portion (side of 1506 contacting 802), wherein the interface (portion of 1506 where 104 meets 802) is an outermost portion of the lateral surface (portion of 1506 where 104 meets 802) of the conductive base 1506.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2013/0093086) (“Lin”).
With regard to claim 10, figure 1K of Lin discloses a semiconductor device package, comprising: a conductive base 17 having a first surface (top of 17) and a second surface (bottom of 17) opposite to the first surface (top of 17); a die 22 disposed on the first surface (top of 17) of the conductive base 17; a first insulation layer 23 covering the die 22 and the first surface (top of 17) of the conductive base 17; and a second insulation layer 19 covering  the second surface (bottom of 17) of the conductive base 17 and the first insulation layer 23, wherein the second insulation layer 19 does not contact the die 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US 9,331,003) (“Camacho”) in view of Lin et al. (US 2013/0093086) (“Lin”).
With regard to claim 24, Camacho does not disclose an upper surface of the second insulation layer includes a first region and a second region, wherein an elevation of the first region is lower than an elevation of the second region.
However, figure 1K of Lin discloses an upper surface (upper surface of 19 that contacts 23 and upper surface of 19 that contacts the bottom of 17) of the second insulation layer 19 includes a first region (upper surface of 19 that contacts the bottom of 17) and a second region (upper surface of 19 that contacts 23), wherein an elevation of the first region (upper surface of 19 that contacts the bottom of 17) is lower than an elevation of the second region (upper surface of 19 that contacts 23).
Therefore, it would have been obvious to one of ordinary skill in the art to form the pre-molded material of Camacho covering the bottom of the traces as taught in Lin in order to encapsulate the plurality of traces and protect them.  See par [0019] of Lin. 

Allowable Subject Matter
Claims 22-23 and 25-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        10/28/2022